DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-42 are pending.
Claims 12-42 are withdrawn.
Claims 1-11 are rejected.
Election/Restrictions
The applicants correctly note that Group 3 should include claims 41 and 42. It is further noted that Group 2 should include claims 12-35.
Applicant’s election without traverse of Group 1 in the reply filed on 22 March 2022 is acknowledged.
Claims 12-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 March 2022.
Priority
The relationship to parent Application No. 14/491,678 has been corrected to a CON in view of the corrected Application Data sheet received 22 March 2022.
Claims 1-11 are given the benefit of the claim for priority to Provisional Application No. 61/880,604, filed 20 September 2013.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 May 2019, 22 April 2020, and 11 February 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The objection to the drawings in the Office action mailed on 25 January 2022 is withdrawn in view of the replacement black and white drawings received 22 March 2022.
The drawings were received on 22 March 2022.  These drawings are accepted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more.
Independent claim 1 is directed to a computer program that causes a computer to execute a method of comparing sizes of cell-free DNA molecules from a sample aligned to a reference genome with a threshold value, determining cell free DNA molecules below the threshold value, and estimating a level of an autoimmune disease which, but for the limitation of using a generic computer, recites the mental process grouping of abstract ideas.
Claims 1-11 are further directed to a law of nature that is a correlation between cell-free DNA size and autoimmune disease, and for claim 8 a correlation between cell-free DNA size and a prognosis for autoimmune disease, and for claims 9 and 10 a correlation between cell-free DNA size and treatment efficacy. The law of nature is similar to the law of nature of correlating drug dosage and drug metabolite levels at issue in Mayo Collaborative Services v. Prometheus Laboratories Inc. (U.S. Supreme Court 101 USPQ2d 1961 (2012).
Dependent claim 2 further recites a mental process of designing a treatment regimen. Dependent claim 3 further recites a mental process and mathematical concept of designating peak sizes of cell-free DNA molecules that are above and below the threshold, determining the numbers of molecules in each peak, determining a ratio of the numbers in each peak, and estimating a second level of autoimmune disease based on the ratio. Dependent claim 4 further recites a mental process and mathematical concept of considering data of each peak mean, median, or mode size. Dependent claim 5 further recites a mental process of analyzing data from a sample that is an IgG-bound fraction. Dependent claim 6 further recites a mental process of considering data of an autoimmune disease that is SLE. Dependent claim 7 further recites considering data of the sequence of each end of the cell-free DNA molecules and determining the size of the cell-free DNA molecules from alignment positions to a reference genome. Dependent claim 8 further recites a mental process of considering product by process data of a pre-treatment sample and a post-treatment sample, estimating a pre-treatment level of autoimmune disease, estimating a post-treatment level of autoimmune disease, and comparing the pre-treatment and post-treatment level of autoimmune disease to determine a prognosis. Dependent claim 9 further recites a mental process of determining efficacy of treatment by considering data of a post-treatment level of autoimmune disease that is lower than a pre-treatment level of autoimmune disease. Dependent claim 10 further recites a mental process of considering data of a change in pre-treatment level of autoimmune disease relative to post-treatment level of autoimmune disease to determine efficacy of a treatment. Dependent claim 11 further recites a mental process of considering a difference of or a ratio between the pre-treatment and post-treatment level of autoimmune disease.
This judicial exception is not integrated into a practical application because the additional element in independent claim 1 and dependent claim 7 of aligning the sequence of cell-free DNA to a reference genome is too complex to be a mental process but is a data-gathering step used in subsequent mental process steps and does not integrate the recited judicial exception into a practical application. The additional element of independent claim 1 of a computer readable medium does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element in independent claim 1 and dependent claim 7 of aligning the sequence of cell-free DNA to a reference genome is conventional. Homer et al. (PLoS ONE vol. 4, article e7767 (2009)) and Li et al. (Briefings in Bioinformatics  vol. 11, pages 473-483 (2010)) provide evidence for the conventionality of aligning sequences to a reference genome. Homer et al. reviews sequence alignment techniques and shows aligning sequence reads to a reference genome in the abstract and pages 2-4 and figure 1 using a program termed BFAST, and shows prior art methods for aligning sequences to a reference genome on page 1. Li et al. reviews sequence alignment techniques and shows alignment of sequence reads to a reference genome at pages 475, 478, and 481.
The additional element of independent claim 1 of a computer readable medium is a conventional computer components.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4-8 of U.S. Patent No. 10,174,375. Although the claims at issue are not identical, they are not patentably distinct from each other because the computer readable medium of the instant claims are obvious over the computer-mediated method of the issued claims. In addition the issued claims are a species regarding the limitations of designing a treatment regimen and treating an autoimmune disease.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631